UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDIO OTERO, JR., a/k/a Bill,

                Defendant - Appellant.



                            No. 09-7417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDIO OTERO, JR., a/k/a Bill,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:99-cr-70054-nkm-mfu-6)


Submitted:   May 27, 2010                 Decided:   June 15, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Claudio Otero, Jr., Appellant Pro Se.    Anthony Paul Giorno,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Claudio Otero, Jr., appeals the district court’s order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006) and his motion for reconsideration.             We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Otero, No. 6:99-cr-70054-nkm-6 (W.D. Va. Sept. 15,

2008 & July 15, 2009).        We deny Otero’s motion for appointment

of counsel and dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3